DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US Pub no. 2019/0393160 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Wang et al discloses a semiconductor device(fig. 3), comprising: a substrate(100) [0041]; an intrinsically conductive pad (112) positioned above the substrate(100)[0037]; a stress relief structure (30)positioned above the substrate(100) and distant from the intrinsically conductive pad (112) fig. 3 [0057], wherein the stress relief structure(30) comprises a conductive frame(mesh)  extending along
and parallel with a top surface of the substrate(100) fig. 3) [0057]; and an external bonding structure(16)[0054]  positioned directly above the stress relief structure(30) fig. 3; and a redistribution conductive layer (142) [0049]positioned covering the stress relief structure (30) and the intrinsically conductive pad(112) fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub no. 2019/0393160 A1) in view of Huang (US Pub no. 2017/0186802 A1).
Regarding claim 2, Wang et al discloses all the claim limitations of claim 1 and further teaches  wherein the stress relief structure(30) comprises a conductive frame (mesh) [0057] but fails to teach  plurality of insulating segments positioned within the conductive frame.
However, Huang et al teaches wherein the stress relief structure (518) comprises a conductive frame and a plurality of insulating segments(insulation segment in 522) positioned within the conductive frame[0048] fig. 5c. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang et al  with the teaching of Huang et al  in order to optimize the metal pattern density allowing for a bonding force to be distributed over a larger metal area and thereby reducing integrated chip damage due to bonding stress.
Regarding claim 3, Huang et al discloses wherein each of the plurality of insulating segments ( insulating material 206 within 522) has a square shape and the insulating segments are separated from each other(fig. 5c).
Claim(s) 8, 11, & 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub no. 2019/0393160 A1) in view of Huang (US Pub no. 2017/0186802 A1) as applied to claim 2 and further in view of Nakajima (US Pub no 2003/0230809 A1)
Regarding claim 8, Wang et al as modified by Huang et al discloses all the claim limitations of claim 1. Wang et al teaches wherein the external bonding structure (16) positioned directly above the stress relief structure( 30)but fails to teach  comprises a bottom bonding layer positioned directly above the stress relief structure and a top
 bonding layer positioned above the bottom bonding layer.
However, Nakajima et al discloses a gold wire 51 comprises a top
 bonding layer (52) positioned above the bottom bonding layer(36c)[0061-0062] fig. 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Wang et al & Huang et al  with the teachings of Nakajima et al such that a bottom bonding layer positioned directly above the stress relief structure and a top  bonding layer positioned above the bottom bonding layer results to provide a highly reliable wire/pad junction.
Regarding claim 11,  Nakajima et al a semiconductor device comprising a wiring layer (51) positioned on an external bonding structure (52/36c)[0059][0060] . 
Regarding claim 12, Nakajima et al discloses wherein a width of the wiring layer
(51) is less than a width of the external bonding structure(52/36c) (fig. 1/7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813